— Appeal from a judgment of the *963Supreme Court (Torraca, J.), entered November 7, 1990 in Ulster County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for, inter alia, failure to exhaust administrative remedies.
We agree with Supreme Court’s conclusion that petitioner failed to exhaust his administrative remedies with respect to his claims about medical treatment and his requests for the return of computer disks allegedly taken from him. He failed to pursue the appropriate grievance procedures (see, Correction Law § 139; Matter of Harris v Coughlin, 157 AD2d 997) and, insofar as the record fails to indicate that petitioner’s claims have been predetermined, he has failed to show that pursuit of administrative remedies would have been futile (see, Matter of Symmonds v Leonardo, 138 AD2d 810). Petitioner’s remaining arguments have been considered and found to be lacking in merit.
Casey, J. P., Weiss, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.